DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  the dependency of claim 15 is currently to claim 13 but that claim has been cancelled, accordingly for the purpose of examining the claims currently pending this limitation will be interpreted to mean it is dependent on claim 11.  Appropriate correction is required.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated November 29th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on December 30th, 2021, with respect to the 112 rejections have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 8-10, 11, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (US 2017/0358136 A1) in view of Ooi et al. (US 2007/0127348 A1).
Regarding claim 1, Gollier teaches an optical lens assembly, comprising: 
	a first optical element including a partial reflector and a quarter-wave plate (See, e.g., the combination of Mirrored Surface 232 and Waveplate Surface 240 in Fig. 3, note surface 232 is approximately 50% reflective); 
	a second optical element including a reflective polarizer, wherein the second optical element and the first optical element form an optical element stack (See, e.g., Reflective Polarizer Surface 242 in Fig. 3 and note these elements form a stack insofar as they are in optical series); and 
	a varifocal lens configured to provide an adjustable optical power (See, e.g., paragraph [0041] which explains that the pancake block shown in Fig. 2, and shown in expanded detail in Fig. 3, is formed via the cavity between the two optical elements), wherein the varifocal lens is disposed between the first optical element and the second optical element, or between the optical element stack and a light source, or the optical element stack is disposed between the varifocal lens and the light source (See, e.g., Fig. 3 which shows at least part of the varifocal lens between the two optical elements).
	Gollier lacks an explicit disclosure wherein the varifocal lens includes a segmented phase profile (SPP) liquid crystal (LC) lens.
	However, in an analogous optical field of endeavor Ooi teaches the use of a varifocal lens that includes a spp liquid crystal lens (See, e.g., Fig. 5 which shows liquid crystal lens element 20). 
	It would have been obvious to a person having ordinary skill in the art to modify the device of Gollier to include a varifocal LC lens in the varifocal cavity, as taught by Ooi, for the purpose of having more control over the focal length of the device. 
Regarding claim 4, Gollier in view of Ooi teaches the device set forth above and, as modified above, further teaches wherein the SPP LC lens includes a plurality of SPP LC lenses stacked together (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions).
Regarding claim 8, Gollier in view of Ooi teaches the device set forth above and, as modified above, further teaches wherein the plurality of SPP LC lenses include two SPP LC lenses stacked together, with opposite alignment directions (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions).
Regarding claim 9, Gollier in view of Ooi teaches the device set forth above and, as modified above, further teaches wherein each SPP LC lens has a Fresnel structure including a plurality of Fresnel resets that are concentric ring-shaped zones of increasing radii (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions and a plurality of resets that are ring shaped zones of increasing radii).
Regarding claims 10, Gollier in view of Ooi teaches the device set forth above and, as modified above, further teaches wherein the Fresnel resets of the plurality of SPP LC lenses are offset by following a chief ray (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions and note that given the structure of Fig. 5 and Fresnel lenses generally this is necessarily true).
Regarding claim 11, Gollier teaches an optical system comprising:
	a light source (See, e.g., display screen 208 in Fig. 3): 
	a first optical element including a partial reflector and a quarter-wave plate (See, e.g., the combination of Mirrored Surface 232 and Waveplate Surface 240 in Fig. 3, note surface 232 is approximately 50% reflective); 
	a second optical element including a reflective polarizer, wherein the second optical element and the first optical element form an optical element stack (See, e.g., Reflective Polarizer Surface 242 in Fig. 3 and note these elements form a stack insofar as they are in optical series); and 
	a varifocal lens configured to provide an adjustable optical power (See, e.g., paragraph [0041] which explains that the pancake block shown in Fig. 2, and shown in expanded detail in Fig. 3, is formed via the cavity between the two optical elements); wherein the varifocal lens is disposed between the first optical element and the second optical element, or between the optical element stack and a light source, or the optical element stack is disposed between the varifocal lens and the light source (See, e.g., Fig. 3 which shows at least part of the varifocal lens between the two optical elements); and	
	a detector (See, e.g., the eye 212 in Fig. 2), 
	the first optical element, the second optical element, and the varifocal lens are configured to direct a light from the light source to the detector, (See, e.g., the light paths in Fig. 3 which show this). 
	Gollier lacks an explicit disclosure wherein the varifocal lens includes a segmented phase profile (SPP) liquid crystal (LC) lens.
	However, in an analogous optical field of endeavor Ooi teaches the use of a varifocal lens that includes a spp liquid crystal lens (See, e.g., Fig. 5 which shows liquid crystal lens element 20). 
	It would have been obvious to a person having ordinary skill in the art to modify the device of Gollier to include a varifocal LC lens in the varifocal cavity, as taught by Ooi, for the purpose of having more control over the focal length of the device.
Regarding claim 14, Gollier in view of Ooi teaches the device set forth above and, as modified above, further teaches wherein the SPP LC lens includes a plurality of SPP LC lenses stacked together (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions).
Regarding claim 18, Gollier in view of Ooi teaches the device set forth above and, as modified above, further teaches wherein the plurality of SPP LC lenses include two SPP LC lenses stacked together, with opposite alignment directions (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions).
Regarding claim 19, Gollier in view of Ooi teaches the device set forth above and, as modified above, further teaches wherein each SPP LC lens has a Fresnel structure including a plurality of Fresnel resets that are concentric ring-shaped zones of increasing radii (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions and a plurality of resets that are ring shaped zones of increasing radii).
Regarding claims 20, Gollier in view of Ooi teaches the device set forth above and, as modified above, further teaches wherein the Fresnel resets of the plurality of SPP LC lenses are offset by following a chief ray (See, e.g., Fig. 5 of Ooi which shows two Fresnel structures facing each other with opposite alignment directions and note that given the structure of Fig. 5 and Fresnel lenses generally this is necessarily true).

Allowable Subject Matter
Claims 5-7, 15-17, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Regarding claims 5 and 15, the prior art, alone or in combination, fails to teach wherein the varifocal lens includes a Pancharatnam Berry Phase (PBP) LC lens stack, wherein when the PBP LC lens stack is switched between two discrete focal states associated with two optical powers in a relatively large step resolution, the SPP LC lens provides a continuous adjustment of optical power between the two optical powers of the PBP LC lens stack in a relatively small step resolution, and wherein the SPP LC lens structure and the PBP LC lens stack together provide a continuous adjustment of optical power for the optical lens assembly.
Regarding claims 21 and 22, the prior art, alone or in combination, fails to teach wherein the varifocal lens includes a Pancharatnam Berry Phase (PBP) LC lens stack, the PBP LC lens stack is configured to provide a plurality of discrete focal states associated with a plurality of optical powers in a first step resolution, and the SPP LC lens is configured to provide a continuous adjustment range of optical power that is equal to or larger than the first step resolution of the PBP LC lens stack.

Regarding claims 6, 7, 16, and 17, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Response to Arguments
Applicant's arguments filed on December 30th, 2021, with respect to the prior art rejections, have been fully considered but they are partially persuasive. Specifically, the arguments directed towards the Lu reference and claims 5-7 and 15-17 are persuasive. However, the arguments on pages 4-5 of applicant’s remarks are not found persuasive, as the arguments appear to be directed to the literal combination of the two references and discuss the references individually. Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further note, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Accordingly, for the above reasons, these arguments are not found persuasive. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872